      Case: 1:21-cv-01250 Document #: 7 Filed: 04/06/21 Page 1 of 2 PageID #:23




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 NICHOLAS A. LUCE, JOSEPH R.                   )
 STACHO, III, DAVID M. RICE, JERRY J.          )
 ROBINSON, ILLINOIS STATE RIFLE                )
 ASSOCIATION, AND SECOND                       )
 AMENDMENT FOUNDATION, INC.,                   )
                                               )
 Plaintiffs                                    ) Case No. 21-CV-1250
                                               )
 v.                                            ) Hon. Mary Rowland
                                               )
 BRENDAN F. KELLY, in his official             )
 capacity, and JAROD INGEBRIGTSEN, in          )
 his official capacity,                        )
                                               )
 Defendants.                                   )
                                               )

        DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO
         ANSWER OR OTHERWISE REPOND TO PLAINTIFFS’ COMPLAINT

       Defendants by their attorney, Kwame Raoul, Attorney General of Illinois, respectfully

moves this Court to grant their unopposed request for an extension of time to respond to

Plaintiffs’ Complaint.

1.     Plaintiffs filed their Complaint on March 5, 2021. ECF No. 1.

2.     The Summons were served on Defendants on March 18, 2021; as such, Defendants’

deadline to answer or otherwise respond to the Complaint is April 8, 2021.

3.     Counsel was assigned to this case on March 24, 2021.

4.     This case raises important questions related to the Second Amendment and in order to

adequately respond to the Complaint Defendants require additional time.




                                                1
      Case: 1:21-cv-01250 Document #: 7 Filed: 04/06/21 Page 2 of 2 PageID #:24




5.     Defendants request an extension to May 10, 2021, to answer or otherwise respond to the

Complaint.

6.     This request is not for an improper purpose and will not prejudice Plaintiffs.

7.     Defendants have not requested any previous extensions.

8.     Counsel for Plaintiff do not oppose this request.

       For these reasons, Defendants respectfully move this Court to grant their unopposed

motion and to enter an order extending Defendants’ deadline to answer or otherwise respond to

Plaintiffs’ Complaint to May 10, 2021.


April 6, 2021                                        Respectfully submitted,

                                                     KWAME RAOUL
                                                     Attorney General of Illinois

                                                      /s/ Mary A. Johnston
                                                     Mary A. Johnston
                                                     Office of the Illinois Attorney General
                                                     100 West Randolph Street
                                                     Chicago, Illinois 60601

                                                     Counsel for Defendants


                                CERTIFICATE OF SERVICE

I certify that on April 6, 2021, I caused a copy of the foregoing Defendants’ Unopposed Motion
for an Extension of Time to Respond to Plaintiffs’ Complaint to be filed electronically on
CM/ECF, which will cause a notice of filing to be sent to all counsel of record who have entered
appearances.

                                                     /s/ Mary A. Johnston




                                                2
